ON PETITION FOR A REHEARING.
Osborn, C. J.
A very respectful and able petition for a rehearing is filed in this cause, in which we are earnestly desired to consider and construe the act of January 30th, 1873, Acts 1873, p-. 184. It is stated that in one of the townships voting the aid, the sum of one hundred and fifty thousand dollars has been voted, whilst the company cannot expend in that township, in the actual construction of the road, more than twenty-five thousand dollars, and that the company is greatly embarrassed by the act of the General Assembly. If we were to do as requested, we fear that we might add to, instead of relieving the company from its embarrassment. The opinion would be an obiter one, binding upon no1 one. It could not be considered as the expression of the opinion of the court. We consider it better that *405the writer of an opinion should confine himself to the questions involved in the record, and not travel, outside of it. to give instructions. We hold in this case that neither the railroad company nor its contractor can maintain an action for a mandate, and the validity or construction of the law cannot arise in such an action brought by them.
jf. M. Allen, W. Mack, D. W. Voorhees, and y. C. Briggs, for appellant.
y. P, Baird, C. Cmft, and y. G\ Williams, for appellees.
The petition is overruled.